Citation Nr: 9931753	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1970.  This matter came before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the Jackson, 
Mississippi Regional Office (RO), of the Department of 
Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death, and entitlement to DEA 
under 38 U.S.C.A., Chapter 35.


FINDINGS OF FACT

1.  The death certificate shows the veteran died on April [redacted], 
1982, at the age of 33, and the immediate cause of death was 
carbon monoxide poisoning by suicide.  The death certificate 
did not indicate whether an autopsy was performed.

2.  A physician has diagnosed post traumatic stress disorder 
(PTSD).  

3.  The physician expressed the opinion that the PTSD was the 
cause of the veteran's suicide.  

4.  The physician expressed the opinion that the fatal PTSD 
was due to combat stresses and exposure to mutilated bodies 
during service.  

5.  The veteran's mother and brother have attested to 
receiving photographs from the veteran which showed him with 
mutilated bodies.  




CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing post service 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, there is evidence from a trained medical 
specialist which diagnoses PTSD, links the veteran's suicide 
to PTSD and links the PTSD to exposure to mutilated bodies 
and other stressors during service.  The veteran's mother and 
bother are competent to report what they saw.  They have 
provided evidence that they saw photographs in which the 
veteran was in the presence of mutilated bodies.  
Consequently, we have competent evidence of a stressor and 
competent evidence connecting the stressor to PTSD and the 
veteran's death.  That means that there is some evidence on 
each point and the claim is well grounded.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

There are special requirements for service connection for 
PTSD.  The current claim was received in October 1996.  At 
that time, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996).  

The Board notes that the service records do not reflect the 
award of a Combat Action Ribbon, or any combat citation.  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 197 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), codified at 38 C.F.R. 
§ 3.304(f) (1999).  

Entitlement to Dependent's Educational Assistance (DEA) under 
38 U.S.C.A., Chapter 35 will arise or fall as a matter of law 
depending on whether service connection for the cause of the 
veteran's death is established.  Therefore, the Board makes 
no determination as to whether the educational assistance 
claim is well grounded and defers further action on this 
issue pending development on the issue of service connection 
for the cause of the veteran's death.  

Under the circumstances of this case, VA has a duty to assist 
the appellant in verifying the claimed stressors.  The case 
is REMANDED to the RO for the following:  

1.  The RO should request the appellant to 
furnish copies of the photographs showing 
the veteran with mutilated bodies.  

2.  The RO should ask the appellant for a 
statement containing as much detail as 
possible regarding the stressors to which 
the veteran was exposed during service.  
It is anticipated that the appellant may 
obtain such information from his witnesses 
as well as his own memory.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, service units 
in Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in the 
events.  The appellant is notified that 
this information will be used to attempt 
the required verification of stressors 
during service and that failure to respond 
may result in adverse action.

3.  Regardless of any response, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  The 
Board notes that the service medical 
records and service personnel records 
indicate that the veteran served with the 
Supply Company, Supply Battalion, 1st 
Forces Service Regiment, Force Logistics 
Command.  The DD Form 214 shows service 
with VMGR-152, MAG-36, 1st MAW.  The 
service personnel records show service at 
Da Nang from October 1969 to March 1970 
and participation in counterinsurgency 
operations in March and April 1970.  

The originating agency should contact:

		Marine Corps Historical Center
		Building 58, Washington Navy Yard
		Washington, DC  20374-0530; and

		Commandant of the Marine Corps
		Headquarters, United States
		Marine Corps (Code MMRB)
		Quantico, VA 22134-0001

for the purpose of obtaining and 
associating with the claims file any 
documentation pertaining to verification 
of stressors to which the veteran may have 
been exposed in connection with his 
service which included Vietnam.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


